904 F.2d 45
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.WEBCRAFT TECHNOLOGIES, INC., Plaintiff-Appellant,v.ALDEN PRESS, INC., Brookshore Litho, Inc., the WesselCompany, Inc and Web Letters, Inc., on behalf of themselvesindividually and representing all others similarly situated,Defendants/Cross-Appellants,
Nos. 89-1446 to 89-1449 and 89-1458.
United States Court of Appeals, Federal Circuit.
May 8, 1990.Rehearing Denied July 5, 1990.Suggestion for Rehearing In Banc Declined July 30, 1990.Rehearing Denied July 31, 1990.

Before MARKEY, Chief Judge, PAULINE NEWMAN, Circuit Judge, and EDWARD D. RE, Chief Judge.*  :
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Chief Judge Edward D. Re, United States Court of International Trade, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)